Opinion issued June 16, 2011
 

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00116-CV
———————————
Adriene l. sibley, Appellant
V.
julia
victoria eckhardt,
Appellee

 

 
On
Appeal from the County Civil Court at Law No. 2
Harris
County, Texas

Trial
Court Cause No. 953897
 

MEMORANDUM OPINION
          Appellant, Adriene L. Sibley, has neither established
indigence nor paid the required fees.  See
Tex. R. App. P. 5 (requiring
payment of fees in civil cases unless indigent), 20.1 (listing requirements for
establishing indigence); see also Tex.
Gov’t Code Ann. §§ 51.207, 51.941(a) (Vernon 2005), §
101.041 (Vernon Supp. 2010)
(listing fees in court of appeals); Order Regarding Fees Charged in Civil Cases
in the Supreme Court and the Courts of Appeals and Before the Judicial Panel on
Multidistrict Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted in Tex. R. App. P. app. A § B(1) (listing fees in court of appeals).  After being notified that this appeal was
subject to dismissal, appellant did not adequately respond.  See Tex.
R. App. P. 5 (allowing enforcement of rule); 42.3 (allowing involuntary
dismissal of case).
          We dismiss the appeal for nonpayment
of all required fees.  
          We dismiss any pending motions as
moot.
PER CURIAM
Panel
consists of Justices Jennings, Bland, and Massengale.